FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 17, 2021

                                     No. 04-21-00406-CV

                         IN THE INTEREST OF X.L.C., A CHILD

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01100
                         Honorable Kimberly Burley, Judge Presiding


                                        ORDER

        This is an accelerated appeal from a final order terminating appellant’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal was
filed. See TEX. R. JUD. ADMIN. 6.2. The appellant’s brief was due on December 13, 2021.
However, the appellant has filed her second motion requesting an extension of time to file the
appellant’s brief. The motion is GRANTED. The appellant’s brief is due on or before January 4,
2022.

       Given the time constraints governing the disposition of this appeal, no further
requests for extensions of time will be granted absent extenuating circumstances.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court